Citation Nr: 1640445	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  08-27 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado 


THE ISSUE

Entitlement to service connection for left wrist degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to February 1973. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from February 2006 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO). The Veteran testified at a June 2011 Travel Board hearing.  In September 2011, the Board remanded this case.  

The Board notes that although other issues are in the appeal process, only the current matter is before the Board's jurisdiction.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In compliance with the Board's prior remand, the Veteran was afforded a VA examination in April 2012.  At that time, the Veteran apparently told the examiner that he did not injure his left wrist when he injured his left hand (finger) in 1967.  Rather, there was a more serious injury in 1968 in Vietnam when a tire ring explosion struck him in the head and also left wrist by his account.  He had to be evacuated due to the head injury.  He does not recall what treatment he had there for his wrist.  The examiner noted that the Veteran was evacuated from Vietnam due to a head injury in 1968, according to his report now and a narrative written in the record.  Whether he also had a left wrist injury then is not known by the examiner's review.  What is clear is that he had a long career as an ironworker requiring strenuous repetitive upper extremity work.  The examiner opined that the left wrist arthritis is very likely due to his career after service when he performed at a high level.  His left wrist arthritis was only diagnosed towards the end of his career.  This is the reasoning behind the opinion as stated.

The Board requested that the VA examiner consider the lay evidence and testimony presented by the Veteran, noting that "the Veteran is competent to observe diagnoses and treatment rendered in service."  In that regard, the Board notes that the Veteran testified that the left wrist injury did occur when the left finger/hand and head injuries occurred, contrary to the VA examination report.  Further, according to a DA Form 2496, the Veteran was injured when a ring flew off 21/2 ton truck, in October 1968.  He suffered a laceration to his hand, forehead, and a fracture of his left ring finger.  Although the left wrist was not specifically mentioned, this document tends to show that the hand in some capacity was involved beyond the left finger injury.  

In addition, lay evidence has been received from the Veteran's wife as well as from a service member (B.M.O.) who purportedly ordered that the Veteran be evacuated for treatment of his injuries following the incident previously noted.  His wife mentioned his left wrist and the service member mentioned the left hand and arm.  In light of the foregoing, the Board finds that a medical addendum opinion should be obtained which takes into consideration all of the pertinent evidence, including the DA Form 2496 as well as the statements from the Veteran's wife and his fellow service member.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical addendum.  The examiner should review the record.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current left wrist disability had its clinical onset during service, if arthritis was manifest within one year of service, or if left wrist disability is related to any in-service disease, event, or injury to include the incident described in the service treatment records as well as in a DA Form 2496 which indicated that the Veteran suffered injuries to his left ring finger, left hand, and head.  The examiner should consider the lay evidence of the Veteran, his wife, and B.M.O. regarding the injury and the residuals thereof.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

